Citation Nr: 9900398	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  98-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for a service 
connected right wrist injury.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for bilateral 
tendinitis, ankles.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from August 1992 to September 
1996.  This case comes before the Board of Veterans' Appeals 
(Board) as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Jackson, 
Mississippi.

In August 1998, a video conference hearing was held with the 
appellant being present in the Jackson, Mississippi RO, and 
the undersigned Board Member sitting in Washington DC.  The 
Board Member was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1998).  A transcript of the hearing testimony is in the 
claims folder. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he currently is 
suffering from a left shoulder disorder, back disorder, and 
bilateral ankle disorder which is the result of injuries 
incurred while on active duty.  Thus, he seeks service 
connection for these disabilities.  He further contends in 
essence that the symptoms of his service connected right 
wrist disorder are more severe than the current rating would 
indicate, and an assignment of a compensable rating is 
warranted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against allowance of appellants claim for an 
increased (compensable) rating for his right wrist disorder.  
It is also the decision of the Board that the appellant has 
not met the initial burden of submitting evidence to justify 
a belief by a fair and impartial individual that the claims 
for service connection for a left shoulder disorder; low back 
disorder; and for bilateral tendinitis, ankles are well 
grounded.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellants appeal has been obtained by 
the RO.  

2.  The veterans service connected residuals of a right 
wrist injury are manifested principally by subjective 
complaints of pain whenever he lifts, or stresses the right 
wrist.  

3.  On recent examination, the veteran had mild loss of wrist 
flexion but motion was not limited to in line with the 
forearm, and complaints of pain on wrist deviation but pain 
was not objectively observed.  Strength was normal.  X-rays 
indicated possible minimum subluxation.  

4.  Appellants residuals of a right wrist disorder do not 
meet the limitation of motion requirements to be compensable 
under current VA compensatory guidelines.

5.  There are no extraordinary factors resulting from the 
service-connected right wrist disorder productive of an 
unusual disability picture such as to render application of 
the regular schedular provisions impractical.

6.  Appellant injured his left shoulder, lower back, and 
ankles in service in several accidents.  The in-service left 
shoulder, lower back, and ankle pathology was acute and 
transitory; continuing left shoulder, lower back, and ankle 
pathology has not been shown.

7.  There is no competent evidence of record of current 
chronic disability with regard to the left shoulder, low back 
or ankles.

8.  Appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims for service connection for a left shoulder, low back, 
and bilateral ankle disability are plausible.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a right 
wrist disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, diagnostic codes (DC) 
5214, 5215 (1998).

2.  The claims for entitlement to service connection for a 
left shoulder, low back, and a bilateral ankle disorder are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation for residuals of a right wrist 
injury.

The appellant's assertions constitute a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a), requiring the VA 
to fulfill the statutory duty to assist the veteran in 
developing all facts relevant to the claim.  Proscelle  v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Claims that service-
connected disorders have become more severe are well grounded 
where the claimant asserts that higher ratings are justified 
due to increases in severity. See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle, Id.  The Board is satisfied 
that all relevant facts have been properly developed to 
comply with the duty to assist and that the evidentiary 
record is sufficient in scope and in depth for a fair, 
impartial, and fully informed appellate decision.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.102 (1994); Gilbert v. Derwinski 1 Vet. App. 49 
(1990). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examinations in June 1997 and x-ray studies in September 
1997.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, § 4.1 (1998).  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (1998).  
Separate DCs identify the various disabilities. 38 U.S.C.A. § 
1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1998). 

The RO has evaluated the veterans right wrist disability 
under the diagnostic criteria of 38 C.F.R. § 4.71a, DC 5215, 
which provides that a 10 percent rating is warranted for 
limitation of motion in dorsiflexion of less than 15 degrees; 
or, palmar flexion limited in line with the forearm.  No 
other compensation is warranted under this code.  A 
noncompensable evaluation is appropriate for a wrist disorder 
which does not exhibit the above diagnostic criteria.  
38 C.F.R. §§ 4.31, 4.71a, DC 5215 (1998).

Historically, the veteran was treated in service for chronic 
wrist pain on several occasions.  He reportedly injured his 
right wrist several times; in boot camp; a motor vehicle 
accident; and, a punching bag injury.  He was diagnosed with 
probable carpal tunnel syndrome.  He underwent a right wrist 
arthroscopy in March 1996.

In a VA examination in June 1997, the veteran reported that 
he sprained his right wrist in an automobile accident in 
1993; reinjured it when he fell down a ladder onboard ship in 
1994; and in 1995, again injuring his wrist while hitting a 
punching bag.  He was arthroscoped and told the tendons 
holding his bone together were weakened.  He complained of 
pain whenever he lifts, or stresses the right wrist.

An orthopedic examiner noted that the ROM of the right wrist 
revealed; flexion to 50 degrees; extension to 65 degrees; 
pronation to 85 degrees; supination to 80 degrees; radial 
deviation to 20 degrees; and ulnar deviation to 38 degrees.  
Strength was normal.  While doing radial and ulnar 
deviations, he complained of pain although none was 
objectively observed.  Another orthopedic examiner found 
greater range of motion but noted tenderness over the 
navicular and lunate region.  A general medical examiner 
noted numbness in the last three fingers of his right hand.  
His cranial nerves and motor and sensory evaluations were 
intact.  Reflexes were +2 and equal throughout.

X-rays of the right wrist in September 1997 noted minimal 
change in the alignment of the lunate bone in relation to the 
distal end of the radius, as it was slightly rotated 
anteriorly.  This indicated possible minimum subluxation.  
The remainder of the findings were normal.

At a Board video conference hearing in August 1998, the 
veteran testified to pain in the right wrist, when he reached 
and grabbed things, bent the wrist, and when he  slept.  He 
testified that there was a lump in his right hand, and he 
guessed, the bones are shifting or moving over this lump.  
He had been taking Motrin for the pain since service.  He 
testified that a Dr. Alexander said the wrist would get worse 
due to the tendons not holding his bones together. (The Board 
notes that this physician is a service medical officer, and 
her records are of file).  He further testified that his 
wrist limited his daily activities so that he could only work 
at certain jobs, such as food service.

While the Board has considered the positive subjective 
evidence submitted by the veteran essentially contending that 
he has a more severe right wrist disability, the Board 
concludes that this evidence is outweighed by the 
negative objective clinical evidence of record.  
Accordingly, the veterans claim must be denied. Gilbert v. 
Derwinski, 1 Vet. App. at 49.  Examining in particular the 
most recent clinical evidence of record from the June 1997 VA 
examination, and September 1997 x-rays, which are the most 
probative evidence to consider in evaluating the current 
level of disability under the holding of Francisco v. Brown, 
7 Vet.App. 55 (1994), the Board notes that a compensable 
rating for a right wrist disorder cannot be assigned under DC 
5215 as the evidence on file does not reveal dorsiflexion of 
less than 15 degrees, or palmar flexion limited to in line 
with forearm.  DC 5214 is not for application as ankylosis of 
the right wrist is not shown.  As no arthritis has been 
established by x-ray findings, a rating under DCs 5003, 5010, 
is also not for application.

While the symptoms reported by appellant are indicative of a 
right wrist disorder, it has not been demonstrated from the 
clinical record that he has ankylosis, limitation of motion, 
or pain due to arthritis, or other symptoms of more 
significant impairment of health.

The Board has considered  the application of 38 C.F.R. § 4.40 
regarding functional loss due to pain, and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint in its decision.  However, the evidence 
shows normal strength of the wrist, and although the veteran 
complained of pain on certain movement, the examiner noted 
that there were no objective indicia of pain on movement.  
The evidence does not show any significant increase in 
disability due to flare-ups or in functional loss on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, it is the conclusion of 
the Board that the currently assigned noncompensable 
evaluation adequately reflects the degree of impairment due 
to the right wrist disorder; and the disorder does not more 
nearly approximate the criteria for a compensable evaluation.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service- connected right 
wrist disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization, as to render the 
regular schedular standards impractical. 38 C.F.R. 
3.321(b)(1).  He has not been recently hospitalized for that 
disability; and his right wrist residual dysfunction is not 
severe.  He has not shown any significant amount of time lost 
from employment.  The Board concludes that the RO did not 
commit error in failing to submit the claim to the 
Undersecretary for Benefits or the Director, Compensation and 
Pension service for consideration of an extraschedular 
evaluation.  Since the preponderance of the evidence is 
against allowance of this appeal, the benefit-of- the-doubt 
doctrine is inapplicable. 38 U.S.C.A. 5107(b) (West 1991 & 
Supp. 1998).

II.  Service connection for a left shoulder, low back and 
bilateral ankle disorder.

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that each claim is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A plausible claim is one which is meritorious on 
its own or capable of substantiation.  Black v. Brown, 10 
Vet. App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  Evidentiary assertions by the person who submits a 
claim must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19 (1993).  Where the determinative 
issue is factual rather than medical in nature, competent lay 
testimony may constitute sufficient evidence to well ground 
the claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  For a service-connected claim to be well-grounded, 
there must be a medical diagnosis of current disability, lay 
or medical evidence of in-service incurrence or aggravation 
of a disease or injury, and medical evidence of a nexus 
between the in-service injury or disease and current 
disability.  See Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), appeal docketed, No. 97-7014 (Fed. Cir. Nov. 25, 
1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 
78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

Furthermore, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, with certain enumerated disorders, service 
incurrence may be presumed if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service, provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  Among 
those enumerated disorders is arthritis.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).


Factual background

Left Shoulder and lower back disorders

Service medical records (SMRs) indicate that the veteran was 
involved in several falls and a motor vehicle accident in 
service.  He complained and was treated for low back and neck 
pain radiating from his neck to back.  He was diagnosed with 
muscle spasms and treated with Motrin and Flexeril.  A May 
1996 Medical Evaluation Board examination reflected a one 
month history of intermittent left shoulder pain.  
Examination of the low back and left shoulder was normal 
except for tenderness.  Left shoulder magnetic resonance 
imaging (MRI) and x-rays of the back and left shoulder were 
normal.  The diagnoses included left shoulder impingement 
syndrome and low back pain syndrome.

There are no post service VA or private medical records 
indicating treatment for a left shoulder or lower back 
disorder, nor is there any evidence indicating that the 
veteran sought any treatment for a left shoulder or lower 
back disorder post service for which records could be 
obtained. 

In VA examinations in June 1997, the veteran claimed to have 
injured himself falling down ladders in service.  He was 
involved in a motor vehicle accident in December 1994, and 
developed back pains 4 to 5 months after the accident.  He 
currently had back problems and left shoulder pain and 
numbness while driving.  He had intermittent back pains 
occasionally radiating to his right leg and causing numbness, 
lasting an hour or so.  Sometimes it occurred once a week, 
otherwise once every 2 to 3 months.  He was employed as a 
forklift operator and had begun noticing pain in his left 
shoulder.  He also complained of left deltoid area pain which 
developed in 1996.  His arm hurt if he flexed it at 90 
degrees. He allegedly was rejected from an offshore drilling 
job because an MRI showed disc problems.

On orthopedic examination, the examiner noted that the 
veteran walked into the clinic without difficulty; was able 
to undress quite comfortably; and was in no acute distress.  
He had well built back musculature.  Examination of the 
lumbosacral spine revealed no paraspinal tenderness or 
abnormal curvature.  Flexion was to 90 degrees; extension to 
30 degrees; left and right lateral flexion to 20 degrees; 
rotation left and right to 40 degrees.  He had no 
difficulties performing this ROM.  A second orthopedic 
examination noted flexion to 65 degrees, extension to 30 
degrees, lateral bending to 35 degrees and tenderness at L4.  
No neurological abnormality was found.  The diagnosis on the 
first examination was normal examination of the joints, and 
the impression on the second was that despite a history of 
disc problems, x-rays showed no abnormality and physical 
examination showed no limitation of motion or evidence of 
nerve root compression.  

The first orthopedic examination also revealed left shoulder 
flexion and abduction to 180 degrees; internal and external 
rotation to 80 degrees; and, extension to 45 degrees.  There 
was no tenderness, and strength was normal.  The diagnosis 
was normal examination of the joints.  The second orthopedic 
examination revealed no swelling, deformity, or muscle 
atrophy of the left shoulder.  Flexion and abduction were to 
180 degrees; internal and external rotation was to 90 
degrees; and extension was to 60 degrees.  Tenderness was 
noted over the greater tuberosity anteriorlaterally, as well 
as a soft nontender 1.5 cm. mass immediately posterior to the 
acromion.  The impression was that the veteran might have 
intermittent impingement syndrome of the left shoulder.

X-ray examination in June 1997 noted normal lumbosacral spine 
and left shoulder.  

The veteran at a Board videoconference hearing in August 1998 
reported treatment in service for a left shoulder disorder.  
The examiner in service noted pain when he extended his arm.  
His range of motion was checked, and x-rays were taken.  He 
was treated with Motrin.  While he could not remember how 
many times he saw a physician in service, he stated that the 
visits were in the 6 month period before separation.  He had 
had left shoulder pain since then, but had not been seen by 
any physicians since service.  He used heating pads 2 to 3 
times a week.  The top of the shoulder was tender, and it was 
uncomfortable when he was driving.  

He reported treatment in service for a lower back disorder on 
several occasions.  He stated that he was treated with Motrin 
and light duty. He testified to applying for an offshore 
drilling job but being rejected after an MRI, being told he 
had something wrong with his discs.  He currently had 
intense pain in the lower back upon arising.  If he bent over 
to tie his shoes, he got tightness in the lower back when he 
stood back up.  He stated that he was seeing a doctor, but 
did not identify the physician. 

The veteran was asked about the MRI for the drilling job.  He 
testified that he was examined in Louisiana, but was not 
given a copy of the MRI, nor could he recall the named of the 
examiner.  He noted that he could probably locate the 
employer and locate the MRI.  (It is noted by the Board that 
no additional correspondence subsequent to the hearing has 
been received or added to the claims file).

Bilateral ankle disorder

Service medical records indicate that the veteran was treated 
on several occasions for bilateral foot pain on the soles of 
his feet, and the medial portion.  A diagnosis of flat feet 
was noted.  Ankle strain was noted in May 1995.  In January 
1996 he was noted to be wearing special arches for pes 
planus.  The tendons were intact, and a diagnosis of pes 
planus and right ankle tendinitis was made.  No ankle 
disorder was diagnosed on Medical Evaluation Board 
examination in May 1996.

There are no post service VA or private medical records 
indicating treatment for a bilateral ankle disorder, nor is 
there any evidence indicating that the veteran sought any 
treatment for a bilateral ankle disorder post service for 
which records could be obtained. 

In a VA examination in June 1997, the veteran complained of 
bilateral ankle tendinitis.  The examiner noted that the 
veteran walked with a normal gait.  No deformity of the feet 
was noted.  He had a full ROM of the ankles and feet.  Active 
inversion of the right ankle against resistance caused a 
little discomfort on the medial aspect of the ankle, and he 
was slightly tender over the posterior tibial tendon.  In the 
left ankle, inversion against resistance caused no pain, but 
tenderness was noted over the posterior tibial tendon.  There 
was no crepitance in either ankle. X-ray examination in June 
1997 noted normal ankles.  The examiners impression was 
possible posterior tibial tendinitis of the right ankle and 
slightly indented lateral cortex of the distil tibia, an old 
change which did not involve the ankle and should not lead to 
arthritis in the future.

At the Board videoconference hearing in August 1998, the 
veteran testified to being treated in service for a right 
ankle injury while running.  He was diagnosed with bilateral 
tendinitis and flat feet.  If he stood for an elongated 
period of time the ankles swelled and he had pain.  

Analysis

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In 
this case, the veterans in-service medical records indicate 
treatment for left shoulder, lower back, and an ankle injury.  
These injuries appear to have been acute and transitory, 
resolving in service as the post service medical evidence 
does not show any chronic left shoulder, low back or ankle 
pathology, or disability.  The two VA examinations in June 
1997 were negative for chronic disability of the low back.  
As no current disability is shown, one element of the three 
necessary for a well-grounded claim is not met, and the claim 
is not plausible.

With regard to the left shoulder, the possibility of an 
intermittent left shoulder impingement was noted on one 
examination in June 1997 but no organic pathology was found 
at that time or on the examination earlier that month.  The 
Board concludes that the evidence is insufficient to show 
current chronic left shoulder pathology, or disability.  
Similarly, although the possibility of right ankle tendinitis 
was diagnosed on one VA orthopedic examination in June 1997, 
the only pathology noted by the examiner was an indented 
cortex which did not involve the ankle.  The examiner did not 
link this finding to any chronic ankle disability.  The other 
examination noted normal joints.  The Board again concludes 
that there is insufficient evidence to show a current chronic 
bilateral ankle disability.  Therefore, these claims are not 
plausible.

Consequently the evidence does not support the veterans 
claims, and service connection for left shoulder, lower back, 
and bilateral ankle disorders is not warranted.  As there is 
no evidence of the existence of service connected residuals 
of the aforementioned disorders, the claims are denied as not 
well grounded.  38 U.S.C.A. § 5107(b). 

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, in 
the statement of the case, and the supplemental statement of 
the case, as well as in other correspondence, the appellant 
has been notified of the defects in the evidentiary record, 
and the kinds of information needed.  As such, it is 
concluded he has been appropriately advised as to the 
information needed.


ORDER

A compensable evaluation for a right wrist disorder is 
denied.

Well grounded claims for service connection for left 
shoulder, lower back, and bilateral ankle disorders not 
having been submitted, the claims are denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
